UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 19, 2009 EATON VANCE CORP. (Exact name of registrant as specified in its charter) Maryland 1-8100 04-2718215 (State or other jurisdiction (Commission File Number) (IRS Employer Identification No.) of incorporation) Two International Place, Boston, Massachusetts 02110 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (617) 482-8260 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page 1 of 13 INFORMATION INCLUDED IN THE REPORT Item 9.01. Financial Statements and Exhibits Registrant has reported its results of operations for the three and nine months ended July 31, 2009, as described in Registrants news release dated August 19, 2009, a copy of which is filed herewith as Exhibit 99.1 and incorporated herein by reference. Exhibit No. Document Press release issued by the Registrant dated August 19, 2009. Page 2 of 13 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. EATON VANCE CORP. (Registrant) Date: August 19, 2009 /s/ Robert J. Whelan Robert J. Whelan, Chief Financial Officer Page 3 of 13 EXHIBIT INDEX Each exhibit is listed in this index according to the number assigned to it in the exhibit table set forth in Item 601 of Regulation S-K. The following exhibit is filed as part of this Report: Exhibit No. Description Copy of Registrant's news release dated August 19, 2009. Page 4 of 13 Exhibit 99.1 Contact: Robert Whelan - 617.482.8260 rwhelan@eatonvance.com EATON VANCE CORP. REPORT FOR THE THREE MONTHS AND NINE MONTHS ENDED JULY 31, 2009 Boston, MA, August 19, 2009 - Eaton Vance Corp. (NYSE: EV) reported earnings per diluted share of $0.26 for the third quarter of fiscal 2009 compared to earnings per diluted share of $0.22 in the second quarter of fiscal 2009 and $0.40 in the third quarter of fiscal 2008. Third quarter fiscal 2009 earnings were reduced $3.3 million, or $0.02 per diluted share, by expenses associated with the $275.0 million initial public offering of Eaton Vance National Municipal Opportunities Trust in May, the largest public offering of a listed closed-end fund in the U.S. since 2007. Net inflows of $3.9 billion into long-term funds and separate accounts in the third quarter of fiscal 2009 compare to net inflows of $0.8 billion in the second quarter of fiscal 2009 and $5.8 billion in the third quarter of fiscal 2008. Net inflows reflect a $0.2 billion increase in fund leverage in the third quarter of fiscal 2009 and a $0.9 billion reduction in fund leverage in the second quarter of fiscal 2009. The Companys annualized internal growth rate for the quarter was 12 percent. Assets under management on July 31, 2009 were $143.7 billion, an increase of $16.5 billion, or 13 percent, over the $127.2 billion of managed assets as of April 30, 2009. We are very pleased with the Companys growth in managed assets for the quarter, which reflects both strong internal growth and the pronounced rally in securities prices we have seen with an improving economic outlook, said Thomas E. Faust Jr., Chairman and Chief Executive Officer. While our earnings remain below prior years results, the sharp uptick in managed assets bodes well for future recovery. The Company earned $0.68 per diluted share in the first nine months of fiscal 2009 compared to $1.28 per diluted share in the first nine months of fiscal 2008. Comparison to Second Quarter of Fiscal 2009 Long-term fund net inflows of $1.7 billion in the third quarter of fiscal 2009 compare to $0.7 billion of net inflows in the second quarter of fiscal 2009 and reflect $5.8 billion of fund sales and other inflows, $4.3 billion of fund redemptions and a $0.2 billion increase in fund leverage. Institutional and high-net-worth separate account net inflows in the third quarter of fiscal 2009 were $1.2 billion, consisting of gross inflows of $2.3 billion offset by $1.1 billion of outflows. The strong results in institutional and high-net-worth Page 5 of 13 separate accounts in the quarter reflect the funding of new institutional mandates at Eaton Vance Management and net inflows into high-net-worth and institutional accounts at Parametric Portfolio Associates and Atlanta Capital Management. In the second quarter of fiscal 2009, inflows of $1.6 billion in institutional and high net worth separate accounts were offset by outflows of $1.6 billion. Retail managed account net inflows increased to $1.0 billion in the third quarter of fiscal 2009 from $0.1 billion in the second quarter of fiscal 2009, primarily reflecting strong net sales of Eaton Vance Managements large cap value and tax-advantaged income products. Retail managed accounts gross inflows of $2.2 billion in the third quarter of fiscal 2009 were in line with the $2.2 billion of inflows in the second quarter of fiscal 2009, while outflows of $1.2 billion in the third quarter of fiscal 2009 were down significantly from outflows of $2.1 billion in the prior quarter. Tables 1-4 on page 7 summarize the Companys assets under management and asset flows by investment category. Revenue in the third quarter of fiscal 2009 increased $30.0 million, or 15 percent, to $228.4 million from revenue of $198.4 million in the second quarter of fiscal 2009. Investment advisory and administration fees increased 14 percent to $175.2 million, reflecting a 12 percent increase in average assets under management and a modest increase in the Companys average effective investment advisory fee rate. Distribution and underwriter fees increased 16 percent due to an increase in average fund assets that pay these fees. Service fee revenue increased 16 percent due to an increase in average fund assets subject to service fees. Other revenue, which increased by $0.7 million over the prior quarter, included $0.4 million of net realized and unrealized gains on investments of consolidated funds recognized in the third quarter of fiscal 2009 compared to $0.3 million of net realized and unrealized losses on investments of consolidated funds in the second quarter of fiscal 2009. Operating expenses increased $15.8 million, or 10 percent, to $169.1 million in the third quarter of fiscal 2009 from $153.3 million in the second quarter of fiscal 2009. Excluding the $3.3 million of expenses associated with the closed-end fund offering discussed above, operating expenses increased 8 percent. Compensation expense increased 15 percent, reflecting increases in bonus accruals, stock-based compensation and sales-based incentives, including $0.6 million of sales-based incentives in connection with the closed-end fund offering. Distribution expense increased 18 percent, reflecting $2.7 million in closed-end fund-related structuring fees paid to distribution partners and a 6 percent increase in other distribution expenses. Service fee expense increased 16 percent, in line with the increase in assets subject to service fees. Amortization of deferred sales commissions decreased 13 percent due to a decline in Class B and Class C fund share sales and assets. Fund expenses increased 19 percent sequentially, primarily reflecting an increase in subadvisory expenses. Other expenses decreased 4 percent due to decreases in facilities and depreciation, offset in part by increases in information technology and travel expense. Operating income in the third quarter of fiscal 2009 was $59.2 million, up 31 percent from operating income of $45.1 million in the second quarter of fiscal 2009. The Companys operating margin improved to 25.9 percent in the third quarter of fiscal 2009 from 22.7 percent in the second quarter of fiscal 2009. Page 6 of 13 In evaluating operating performance, the Company considers operating income and net income, which are calculated on a basis consistent with accounting principles generally accepted in the United States of America (GAAP), as well as adjusted operating income, a non-GAAP performance measure. Adjusted operating income is defined as operating income excluding the results of consolidated funds and adding back closed-end structuring fees, stock-based compensation, write-offs of intangible assets and other items that we consider non-operating in nature. The Company believes that adjusted operating income is a key indicator of the Companys ongoing profitability and therefore uses this measure as the basis for calculating performance-based management incentives. Adjusted operating income is not, and should not be construed to be, a substitute for operating income computed in accordance with GAAP. However, in assessing the performance of the business, management and the Board of Directors look at adjusted operating income as a measure of underlying performance, since operating results of consolidated funds and amounts resulting from one-time events do not necessarily represent normal results of operations. In addition, when assessing performance, management and the Board look at performance both with and without stock-based compensation, a non-cash operating expense. Adjusted operating income of $72.1 million in the third quarter of fiscal 2009 was 31 percent higher than the $55.0 million of adjusted operating income in the second quarter of fiscal 2009 and 30 percent below the $103.0 million of adjusted operating income in the third quarter of fiscal 2008. The Companys adjusted operating margin improved to 31.6 percent in the third quarter of fiscal 2009 from 27.7 percent in the second quarter of fiscal 2009. Page 7 of 13 The following table provides a reconciliation of operating income to adjusted operating income for the periods presented: Reconciliation of Operating Income to Adjusted Operating Income For the Three Months Ended July April July % Change Q3 2009 to Q3 2009 to (in thousands) Q2 2009 Q3 2008 Operating income $59,233 $45,123 $92,085 31% (36%) Closed-end fund structuring fees 2,677 - - NM NM Operating loss/(income)of (620) 151 1,202 NM NM consolidated funds Stock-based 10,796 9,682 9,707 12% 11% compensation Adjusted operating $72,086 $54,956 $102,994 31% (30%) income Interest income in the third quarter of fiscal 2009 increased 4 percent from the second quarter of fiscal 2009 due to higher effective interest rates earned on cash balances. In the third quarter of fiscal 2009, the Company recognized $3.1 million of net realized and unrealized gains on separate account investments and $0.4 million of impairment losses on investments in collateralized debt obligation entities. In the second quarter of fiscal 2009, the Company recognized $1.6 million of net realized and unrealized gains on separate account investments and $1.2 million of impairment losses on investments in collateralized debt obligation entities. The Companys effective tax rate, calculated as a percentage of income before non-controlling interest and equity in net income (loss) of affiliates, was 39.5 percent and 28.6 percent in the third quarter of fiscal 2009 and the second quarter of fiscal 2009, respectively. The increase in the Companys effective tax rate was due to the execution of a state tax voluntary disclosure agreement in the second quarter of fiscal 2009 that resulted in a $3.4 million net reduction in the Companys income tax expense. Net income in the third quarter of fiscal 2009 was $31.2 million compared to net income of $25.8 million in the second quarter of fiscal 2009. Comparison to Third Quarter of Fiscal 2008 Revenue in the third quarter of fiscal 2009 decreased $54.4 million, or 19 percent, to $228.4 million from revenue of $282.8 million in the third quarter of fiscal 2008. Investment advisory and administration fees decreased 17 percent to $175.2 million, reflecting a 14 percent decrease in average assets under management and a modest decline in the Companys average effective investment advisory fee rate. Distribution and underwriter fees decreased 31 percent due to a decrease in average fund assets Page 8 of 13 that pay these fees. Service fee revenue decreased 26 percent due to a decrease in average fund assets subject to service fees. Other revenue, which increased by $1.8 million in the third quarter of fiscal 2009, included $0.4 million of net realized and unrealized gains on investments of consolidated funds in the third quarter of fiscal 2009 compared to $1.7 million of net realized and unrealized losses on investments in consolidated funds in the third quarter of fiscal 2008. Operating expenses in the third quarter of fiscal 2009 decreased $21.6 million, or 11 percent, to $169.1 million compared to operating expenses of $190.7 million in the third quarter of fiscal 2008. Excluding the $3.3 million of expenses associated with the closed-end fund offering discussed above, operating expenses decreased 13 percent in the third quarter of fiscal 2009 from the prior-year quarter. Compensation expense decreased 3 percent, as increases in base salary and benefit costs were offset by reduced bonus accruals and lower sales-based incentives. Distribution expense decreased 20 percent due primarily to decreases in revenue sharing payments, Class C distribution fees, payments made under certain closed-end fund compensation agreements and commissions paid on certain sales of Class A shares, offset in part by the $2.7 million of structuring fees recognized in the third quarter of fiscal 2009 in conjunction with the closed-end fund offering. Excluding the costs associated with the closed-end fund offering, distribution expense decreased 28 percent from the third quarter of fiscal 2008. Service fee expense decreased 29 percent, in line with the decrease in assets subject to service fees. Amortization of deferred sales commissions decreased 27 percent due to a decline in Class B and Class C fund share sales and assets. Fund expenses decreased 20 percent in the third quarter of fiscal 2009 compared to the third quarter of fiscal 2008 due largely to a decrease in subadvisory expenses. Other expenses increased 3 percent, primarily due to an increase in facilities expense related to the Companys move to new headquarters in downtown Boston, an increase in information technology expense and an increase in the amortization of intangible assets associated with the December 2008 acquisition of the Tax Advantaged Bond Strategies (TABS) business of M.D. Sass, partially offset by a decrease in consulting expenses. Operating income in the third quarter of fiscal 2009 was $59.2 million, down 36 percent from operating income of $92.1 million in the third quarter of fiscal 2008. Interest income in the third quarter of fiscal 2009 decreased 64 percent from the third quarter of fiscal 2008 due to lower average cash and short-term investment balances coupled with a lower effective interest rate earned on those balances. In the third quarter of fiscal 2009, the Company recognized $3.1 million of net realized and unrealized gains on separate account investments and $0.4 million of impairment losses on investments in collateralized debt obligation entities compared to $0.6 million of net realized and unrealized losses on investments in the third quarter of fiscal 2008. The Companys effective tax rate, calculated as a percentage of income before non-controlling interest and equity in net income (loss) of affiliates, was 39.5 percent and 40.5 percent in the third quarter of fiscal 2009 and fiscal 2008, respectively. Page 9 of 13 Net income in the third quarter of fiscal 2009 was $31.2 million compared to net income of $49.6 million in the third quarter of fiscal 2008. Cash and cash equivalents and short-term investments totaled $333.2 million as of July 31, 2009 compared to $366.9 million on October 31, 2008 and $380.5 million on July 31, 2008. The Company used $24.7 million to fund share repurchases and paid $71.6 million of common share dividends over the past twelve months. There were no outstanding borrowings against the Companys $200.0 million credit facility on July 31, 2009. In conjunction with the TABS acquisition in the first quarter of fiscal 2009, the Company recorded $44.8 million of amortizable intangible assets representing client relationships acquired, which is being amortized over a ten year period. The Company also recorded a short-term liability of $14.0 million representing a contingent purchase price liability associated with the TABS acquisition. During the first nine months of fiscal 2009, the Company repurchased and retired approximately 0.5 million shares of its Non-Voting Common Stock. Approximately 2.2 million shares remain of the current 8.0 million share repurchase authorization. Eaton Vance Corp. is one of the oldest investment management firms in the United States, with a history dating back to 1924. Eaton Vance and its affiliates offer individuals and institutions a broad array of investment products and wealth management solutions. The Companys long record of providing exemplary service and attractive returns through a variety of market conditions has made Eaton Vance the investment manager of choice for many of todays most discerning investors. For more information about Eaton Vance, visit www.eatonvance.com . This news release contains statements that are not historical facts, referred to as forward-looking statements. The Companys actual future results may differ significantly from those stated in any forward-looking statements, depending on factors such as changes in securities or financial markets or general economic conditions, client sales and redemption activity, the continuation of investment advisory, administration, distribution and service contracts, and other risks discussed from time to time in the Companys filings with the Securities and Exchange Commission. Page 10 of 13 Eaton Vance Corp. Summary of Results of Operations (in thousands, except per share figures) Three Months Ended Nine Months Ended % Change % Change % Change July 31, April 30, July 31, Q3 2009 to Q3 2009 to July 31, July 31, Q3 2009 to Q2 2009 Q3 2008 Q3 2008 Revenue: Investment advisory and administration fees $ 175,167 $ 153,158 $ 211,311 14 % (17) % $ 488,837 $ 623,735 (22) % Distribution and underwriter fees 21,719 18,719 31,305 16 (31) 61,521 100,841 (39) Service fees 29,862 25,641 40,348 16 (26) 83,103 119,208 (30) Other revenue 1,625 871 (152) 87 NM 2,772 2,250 23 Total revenue 228,373 198,389 282,812 15 (19) 636,233 846,034 (25) Expenses: Compensation of officers and employees 77,316 67,237 79,495 15 (3) 214,179 236,666 (10) Distribution expense 25,386 21,451 31,591 18 (20) 68,893 93,929 (27) Service fee expense 24,151 20,827 33,923 16 (29) 68,027 98,821 (31) Amortization of deferred sales commissions 8,319 9,523 11,391 (13) (27) 27,399 37,009 (26) Fund expenses 5,230 4,384 6,521 19 (20) 14,646 18,947 (23) Other expenses 28,738 29,844 27,806 (4) 3 86,734 73,265 18 Total expenses 169,140 153,266 190,727 10 (11) 479,878 558,637 (14) Operating Income 59,233 45,123 92,085 31 (36) 156,355 287,397 (46) Other Income/(Expense): Interest income 857 828 2,376 4 (64) 2,956 9,501 (69) Interest expense (8,446) (8,407) (8,411) 0 0 (25,269) (25,230) 0 Realized losses on investments (375) (1,256) (332) (70) 13 (2,761) (97) NM Unrealized gains (losses) on investments 3,499 2,839 (259) 23 NM 6,652 (696) NM Foreign currency gains (losses) 93 (25) (58) NM NM 129 (90) NM Impairment losses on investments (369) (1,162) - (68) NM (1,637) - NM Income Before Income Taxes, Non-controlling Interest and Equity in Net Income (Loss) of Affiliates 54,492 37,940 85,401 44 (36) 136,425 270,785 (50) Income Taxes (21,507) (10,866) (34,620) 98 (38) (49,833) (105,552) (53) Non-controlling Interest (1,599) (1,213) (1,445) 32 11 (3,415) (6,849) (50) Equity in Net Income (Loss) of Affiliates, Net of Tax (163) (108) 285 51 NM (1,504) 2,327 NM Net Income $ 31,223 $ 25,753 $ 49,621 21 (37) $ 81,673 $ 160,711 (49) Earnings Per Share: Basic $ 0.27 $ 0.22 $ 0.43 23 (37) $ 0.70 $ 1.39 (50) Diluted $ 0.26 $ 0.22 $ 0.40 18 (35) $ 0.68 $ 1.28 (47) Dividends Declared, Per Share $ 0.155 $ 0.155 $ 0.150 - 3 $ 0.465 $ 0.450 3 Weighted Average Shares Outstanding: Basic 116,410 115,965 115,926 0 0 116,092 115,848 0 Diluted 122,016 119,468 125,325 2 (3) 120,020 125,088 (4) Page 11 of 13 Eaton Vance Corp. Balance Sheet (in thousands, except per share figures) July 31, October 31, July 31, ASSETS Current Assets: Cash and cash equivalents $ 283,796 $ 196,923 $ 329,881 Short-term investments 49,440 169,943 50,627 Investment advisory fees and other receivables 95,140 108,644 107,771 Note receivable from affiliate 15,000 - - Other current assets 10,631 9,291 8,633 Total current assets 454,007 484,801 496,912 Other Assets: Deferred sales commissions 54,578 73,116 80,264 Goodwill 135,788 122,234 122,229 Other intangible assets, net 82,788 39,810 40,591 Long-term investments 122,251 116,191 106,161 Deferred income taxes 93,926 66,357 40,369 Equipment and leasehold improvements, net 77,414 51,115 30,524 Note receivable from affiliate - 10,000 - Other assets 4,630 4,731 5,045 Total other assets 571,375 483,554 425,183 Total assets $ 1,025,382 $ 968,355 $ 922,095 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accrued compensation $ 61,594 $ 93,134 $ 83,879 Accounts payable and accrued expenses 55,283 55,322 54,476 Dividend payable 18,208 17,948 17,405 Taxes payable - 848 - Deferred income taxes 16,866 20,862 17,492 Contingent purchase price liability 14,046 - - Other current liabilities 2,714 3,317 11,592 Total current liabilities 168,711 191,431 184,844 Long-Term Liabilities: Long-term debt 500,000 500,000 500,000 Taxes payable - - 1,039 Other long-term liabilities 34,296 26,269 - Total long-term liabilities 534,296 526,269 501,039 Total liabilities 703,007 717,700 685,883 Non-controlling interests 3,260 10,528 8,779 Commitments and contingencies - - - Shareholders' Equity: Voting common stock, par value $0.00390625 per share: Authorized, 1,280,000 shares Issued, 431,790, 390,009 and 390,009 shares, respectively 2 2 2 Non-voting common stock, par value $0.00390625 per share: Authorized, 190,720,000 shares Issued, 117,029,169, 115,421,762 and 115,646,439, shares, respectively 457 451 452 Notes receivable from stock option exercises (3,172) (4,704) (4,509) Accumulated other comprehensive loss (1,935) (5,135) (283) Retained earnings 323,763 249,513 231,771 Total shareholders' equity 319,115 240,127 227,433 Total liabilities and shareholders' equity $ 1,025,382 $ 968,355 $ 922,095 Page 12 of 13 Table 1 Asset Flows (in millions) Twelve Months Ended July 31, 2009 Assets 7/31/2008 - beginning of period $ 155,798 Long-term fund sales and inflows 25,551 Long-term fund redemptions and outflows (22,995) Long-term fund net exchanges (96) Institutional/HNW account inflows 8,854 Institutional/HNW account outflows (5,694) Institutional/HNW assets acquired 1 4,818 Retail managed account inflows 8,699 Retail managed account outflows (6,149) Retail managed account assets acquired 1 2,035 Market value change (26,854) Change in cash management funds (255) Net change (12,086) Assets 7/31/2009 - end of period $ 143,712 Table 2 Assets Under Management By Investment Category (in millions) July 31, October 31, % July 31, % 2009 2008 Change 2008 Change Equity Funds $ 52,873 $ 51,956 2% $ 67,164 -21% Fixed Income Funds 23,078 20,382 13% 23,855 -3% Bank Loan Funds 15,847 13,806 15% 18,021 -12% Cash Management Funds 1,462 1,111 32% 1,717 -15% Separate Accounts 50,452 35,831 41% 45,041 12% Total $ 143,712 $ 123,086 17% $ 155,798 -8% Table 3 Asset Flows by Investment Category (in millions) Three Months Ended Nine Months Ended July 31, April 30, July 31, July 31, July 31, 2009 2009 2008 2009 2008 Equity fund assets - beginning of period $ 47,137 $ 46,591 $ 70,547 $ 51,956 $ 72,928 Sales/inflows 2,887 3,513 4,692 11,189 13,753 Redemptions/outflows (2,587) (3,497) (2,285) (9,614) (6,691) Exchanges 27 (53) (16) (60) (84) Market value change 5,409 583 (5,774) (598) (12,742) Net change 5,736 546 (3,383) 917 (5,764) Equity assets - end of period $ 52,873 $ 47,137 $ 67,164 $ 52,873 $ 67,164 Fixed income fund assets - beginning of period 21,251 19,851 24,187 20,382 24,617 Sales/inflows 1,903 1,388 1,441 4,689 4,598 Redemptions/outflows (893) (1,051) (1,105) (3,335) (3,787) Exchanges 14 57 2 100 160 Market value change 803 1,006 (670) 1,242 (1,733) Net change 1,827 1,400 (332) 2,696 (762) Fixed income assets - end of period $ 23,078 $ 21,251 $ 23,855 $ 23,078 $ 23,855 Bank loan fund assets - beginning of period 13,786 12,466 17,977 13,806 20,381 Sales/inflows 1,267 948 951 3,012 3,095 Redemptions/outflows (844) (566) (730) (2,967) (3,878) Exchanges 14 16 (9) 6 (293) Market value change 1,624 922 (168) 1,990 (1,284) Net change 2,061 1,320 44 2,041 (2,360) Bank loan assets - end of period $ 15,847 $ 13,786 $ 18,021 $ 15,847 $ 18,021 Long-term fund assets - beginning of period 82,174 78,908 112,711 86,144 117,926 Sales/inflows 6,057 5,849 7,084 18,890 21,446 Redemptions/outflows (4,324) (5,114) (4,120) (15,916) (14,356) Exchanges 55 20 (23) 46 (217) Market value change 7,836 2,511 (6,612) 2,634 (15,759) Net change 9,624 3,266 (3,671) 5,654 (8,886) Total long-term fund assets - end of period $ 91,798 $ 82,174 $ 109,040 $ 91,798 $ 109,040 Separate accounts - beginning of period 44,282 42,236 44,390 35,831 42,159 Institutional/HNW account inflows 2,331 1,580 1,983 7,342 6,300 Institutional/HNW account outflows (1,167) (1,596) (755) (3,842) (3,511) Institutional/HNW assets acquired 1 - - - 4,818 - Retail managed account inflows 2,167 2,179 2,718 6,225 7,280 Retail managed account outflows (1,201) (2,110) (1,072) (4,778) (2,801) Retail managed accounts acquired 1 - - - 2,035 - Separate accounts market value change 4,040 1,993 (2,223) 2,821 (4,386) Net change 6,170 2,046 651 14,621 2,882 Separate accounts - end of period $ 50,452 $ 44,282 $ 45,041 $ 50,452 $ 45,041 Cash management fund assets - end of period 1,462 781 1,717 1,462 1,717 Total assets under management - end of period $ 143,712 $ 127,237 $ 155,798 $ 143,712 $ 155,798 Table 4 Long-Term Fund and Separate Account Net Flows (in millions) Three Months Ended Nine Months Ended July 31, April 30, July 31, July 31, July 31, 2009 2009 2008 2009 2008 Long-term funds: Open-end and other funds $ 1,825 $ 1,932 $ 3,104 $ 6,303 $ 7,261 Closed-end funds 458 (124) 28 (116) 122 Private funds (550) (1,073) (168) (3,213) (293) Institutional/HNW accounts 1,164 (16) 1,228 3,500 2,789 Retail managed accounts 966 69 1,646 1,447 4,479 Total net flows $ 3,863 $ 788 $ 5,838 $ 7,921 $ 14,358 1 Tax Advantaged Bond Strategies acquired by Eaton Vance subsidiary, Eaton Vance Management, in December 2008. Page 13 of 13
